DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the figures presented are photographs.   Each figure should be replaced with line drawings for legibility purposes.  
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1: The scope of the limitation “capturing/storage device” found in lines 1, 8 and 13 of the claim is unclear.  It’s unclear if the front slash found in the limitation is equivalent to the term “and” or the term “or”.  Line 11 of the claim, it’s unclear if the limitation “at least one intermediate component” is referencing the previously recited at least one intermediate component.
Claim limitations “means for electrically interconnecting the energy capturing/storage device to the rail or a component disposed therein” and “other means allowing a user to selectively detach the energy capturing/storage device from the system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It’s unclear as to the metes and bounds of the structure for performing each claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
With regard to claim 2: Line 5 of the claim, the phrase "may be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
With regard to claim 3: Line 4 of the claim, it’s unclear if the limitation “an intermediate component” is referencing the previously recited at least one intermediate component. Lines 5-6 of the claim, it’s unclear if the limitation “at least one intermediate component” is referencing the previously recited at least one intermediate component.
With regard to claim 4: Lines 1-2 of the claim, it’s unclear if the limitation “at least one intermediate component” is referencing the previously recited at least one intermediate component.
With regard to claim 5: Line 2 of the claim, it’s unclear if the limitation “two or more energy capturing/storage devices” is referencing the previously recited energy capturing/storage device. The scope of the limitation “capturing/storage devices” found in line 2 of the claim is unclear.  It’s unclear if the front slash found in the limitation is equivalent to the term “and” or the term “or”.  
With regard to claim 6: Line 1 of the claim, the phrase "may" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
With regard to clam 7: Line 1 of the claim, it’s unclear if the limitation “at least two shuttles” is referencing the previously recited shuttle.  Line 2 of the claim, the phrase "may" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
With regard to claim 8: The scope of the limitation “capturing/storage device” found in line 1 of the claim is unclear.  It’s unclear if the front slash found in the limitation is equivalent to the term “and” or the term “or”.  
With regard to claim 10: The scope of the limitation “capturing/storage device” found in lines 1, 7 and 9 of the claim is unclear.  It’s unclear if the front slash found in the limitation is equivalent to the term “and” or the term “or”.  Line 8 of the claim, it’s unclear if the limitation “at least one intermediate component” is referencing the previously recited at least one intermediate component.
Claim limitations “means for electrically interconnecting the energy capturing/storage device to the rail or a component disposed therein” and “other means allowing a user to selectively detach the energy capturing/storage device from the shuttle” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It’s unclear as to the metes and bounds of the structure for performing each claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
With regard to claim 11: Line 5 of the claim, the phrase "may be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
With regard to claim 12: Line 4 of the claim, it’s unclear if the limitation “an intermediate component” is referencing the previously recited at least one intermediate component. Lines 5-6 of the claim, it’s unclear if the limitation “at least one intermediate component” is referencing the previously recited at least one intermediate component.
With regard to claim 13: Lines 1-2 of the claim, it’s unclear if the limitation “at least one intermediate component” is referencing the previously recited at least one intermediate component.
With regard to claim 16: The scope of the limitation “capturing/storage device” found in line 1 of the claim is unclear.  It’s unclear if the front slash found in the limitation is equivalent to the term “and” or the term “or”.  
With regard to claims 22-26:  Line 2 of claim 22, it’s unclear if the limitation “a solar panel” is referencing the previously recited solar panel of line 1 of the claim.  Further the scope of claims 22-26 is unclear.  Examiner notes that claim 22 does not include a transitional phrase such as “comprising” and appears to be defining the apparatus in terms of an intended use or functional use.  Accordingly, it’s unclear as to what structure is actually being claimed as part of the apparatus. It’s unclear if the “shuttle” of claim 22 or the “element” of claims 23-24 is being positively claimed. Line 2 of claim 26, it’s unclear if the limitation “a plurality of solar panels” is referencing the previously recited solar panel. 

Claims 1-17 and 22-26 are examined as best understood.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ash et al. (WO 2018/107014 A1).
With regard to claim 1: Ash et al. discloses a system for securing an energy capturing device (solar panel module, 400) to a surface (roof, 105) (assembly for joining and electrically bonding a solar panel module to a solar rail guide on roof) (figs. 20 and 23;  par. [009] and [067]), comprising:
a rail (300, rail guide) (figs. 11-18), affixed to the surface (105) and comprising a groove (310) disposed on at least one face (fig. 12); and
a shuttle (200, clamp) (fig. 3), comprising:
a fastener (shaft, 265) ( fig. 5), securely seated within the groove (310) of the rail (300) (figs. 12-15);
at least one intermediate component (250, 270, and 290) (figs. 5-6), comprising a means for electrically interconnecting the energy capturing device to the rail or a component disposed therein, and securely interconnected to the fastener (265) (serrations 260 of the bottom washer 250 electrically bond the bottom washer to the rail guide)  (para [076]; fig. 31). Further, Examiner notes that Ashe et al. discloses bonding pins (280) that connect the solar module to the rail, wherein the solar module is electrically connected to the rail (para [070] and [076]).
Ash et al. further discloses a device attachment (handle, 210) (fig. 3.), securely holding the energy capturing device (solar panel module, 400) in place (once in position, the back end of the handle is rotated to lock the solar module in position and secure it) ( par. [075]; fig. 20), securely interconnected to at least one intermediate component (the bottom washer 250; see fig. 4), and comprising a lever (210) allowing a user to selectively detach the energy capturing device from the system (figs. 3-4 and 12-20; par. [075])
With regard to claim 2: Ash et al. discloses the at least one intermediate component (250, 270, and 290)  comprises a first intermediate component (290) and a second intermediate component (270), wherein the first intermediate component (290) is securely interconnected to the fastener (265) and the second intermediate component (270) is securely interconnected to the device attachment (handle, 210), and wherein the first and second intermediate components (290 and 270) selectively detached from each other (figs. 7). 
With regard to claim 3: Ash et al. discloses the shuttle (200) comprises a void (242) extending from a surface of the shuttle (200) into an interior of the shuttle (200), and wherein the system further comprises a key (threaded portion) adapted to be selectively disposed within the void to selectively prevent movement of at least one of the fastener (265), the at least one intermediate component (250, 270, and 290), and the device attachment (210) relative to at least one of the rail (300), the fastener (265), the at least one intermediate component (250, 270, and 290), and the device attachment (210) (fig. 5). 
With regard to claim 4: Ash et al. discloses that the fastener (265) is securely interconnected to the at least one intermediate component (250, 270, and 290)  along two or more sides or surfaces of the fastener (figs. 5-7).
With regard to claim 5: Ash et al. discloses that the rail (300) comprises means for electrically interconnecting two or more energy capturing devices (solar panel modules, 400) associated with the rail (300) (par. [067] and [072];  figs. 16-20).
With regard to claim 6:  Ash et al. discloses that the shuttle (200) is configured to slide within the groove (310) of the rail in and/or along a length of the rail (300) to be selectively positioned at a desired position of the rail (par. [0073]; figs. 12-15).
With regard to claim 7: Ash et al. discloses at least two shuttles (200), wherein the at least two
shuttles (200) configured to be selectively configured to slide within the groove (310) of the rail (300) together and/or as a single unit (figs. 1 and 16-23).
With regard to claim 8: Ash et al. discloses that the energy capturing device (solar panel module, 400) is a photovoltaic solar panel (par. [074]; fig. 20).
With regard to claim 9: Ash et al. discloses that the surface is a roof (105) (fig. 1).
With regard to claim 10: Ash et al. discloses a shuttle (clamp, 200) for securing an energy capturing device (solar panel module, 400)  to a surface (roof, 105) (figs. 1 and 2-23), comprising:
a fastener (shaft, 265), adapted to be securely seated within a groove (310) disposed on a face of a rail (300) (figs. 12-15.);
at least one intermediate component (250, 270 and 290), comprising a means for electrically interconnecting the energy capturing device to the rail or a component disposed therein, and securely interconnected to the fastener (265) (serrations 260 of the bottom washer 250 electrically bond the bottom washer to the rail guide)  (para [076]; fig. 31). Further, Examiner notes that Ashe et al. discloses bonding pins (280) that connect the solar module to the rail, wherein the solar module is electrically connected to the rail (para [070] and [076]).
Ash et al. further discloses a device attachment (handle, 210) (fig. 3.), securely holding the energy capturing device (solar panel module, 400) in place (once in position, the back end of the handle is rotated to lock the solar module in position and secure it) ( par. [075]; fig. 20), securely interconnected to at least one intermediate component (the bottom washer 250; see fig. 4), and comprising a lever (210) allowing a user to selectively detach the energy capturing device from the shuttle (200) (figs. 3-4 and 12-20; par. [075]).
With regard to claim 11: Ash et al. discloses the at least one intermediate component (250, 270, and 290)  comprises a first intermediate component (290) and a second intermediate component (270), wherein the first intermediate component (290) is securely interconnected to the fastener (265) and the second intermediate component (270) is securely interconnected to the device attachment (handle, 210), and wherein the first and second intermediate components (290 and 270) selectively detached from each other (figs. 7). 
With regard to claim 12:  Ash et al. discloses the shuttle (200) comprises a void (242) extending from a surface of the shuttle (200) into an interior of the shuttle (200), and wherein the system further comprises a key (threaded portion) adapted to be selectively disposed within the void to selectively prevent movement of at least one of the fastener (265), the at least one intermediate component (250, 270, and 290), and the device attachment (210) relative to at least one of the rail (300), the fastener (265), the at least one intermediate component (250, 270, and 290), and the device attachment (210) (fig. 5).
With regard to claim 13: Ash et al. discloses that the fastener (265) is securely interconnected to the at least one intermediate component (250, 270, and 290)  along two or more sides or surfaces of the fastener (figs. 5-7).
With regard to claim 14: Ash et al. discloses that the rail (300) comprises means for electrically interconnecting two or more energy capturing devices (solar panel modules, 400) associated with the rail (300) (par. [067] and [072];  figs. 16-20).
With regard to claim 15: Ash et al. discloses at least two shuttles (200), wherein the at least two
shuttles (200) configured to be selectively reconfigurable to slide within the groove (310) of the rail (300) together and/or as a single unit (figs. 1 and 16-23).
With regard to claim 16: Ash et al. discloses that the energy capturing device (solar panel module, 400) is a photovoltaic solar panel (par. [074]; fig. 20).
With regard to claim 17: Ash et al. discloses that the surface is a roof (105) (fig. 1).
With regard to claim 18: Ash et al. discloses a method for positioning and securing a solar panel (400) on a surface (roof, 105), comprising: 
(a) interconnecting the solar panel (400) to a shuttle (200, clamp), wherein the shuttle (200) is securely interconnected to a groove (310) in a rail (300) affixed to the surface (105) and positioned at or near one end 10of the rail (300) (figs. 1 and 3-21); 
(b) sliding the shuttle (200) within the groove (310) to a desired position on the rail (300) (figs. 12-21); and 
(c) fixing the shuttle (200) in place at the desired position on the rail (300) (figs. 12-21).   
With regard to claim 19: Ash et al. discloses  step (c) comprises placing the shuttle (200) in association with an element (230) that physically blocks and/or prevents further movement of the 15shuttle (200) along the rail (300) (par. [075] figs. 20-22). Examiner notes that the extension (230) snaps into place and creates a downward compression force on the bottom surface of the front end (240) and the back end (220) of the shuttle (200) thus preventing its movement along the rail (par. [075] figs. 20-22).
With regard to claim 20: Ash et al. discloses step (c) comprises activating an element (230) that selectively locks the shuttle and/or presses the shuttle (200) in place against the rail (300) at the desired position (par. [075] figs. 20-22). Examiner notes that he extension (230) snaps into place and creates a downward compression force on the bottom surface of the front end (240) and the back end (220) of the shuttle (200) thus preventing its movement along the rail (par. [075] figs. 20-22).
With regard to claim 21: Ash et al. discloses that the surface is a roof (105) (fig. 1).
With regard to claim 22:  Ash et al. discloses an apparatus for positioning and securing a solar panel (400) on a surface (roof, 105) (see fig. 1), adapted and/or configured to receive the solar panel (400), interconnect the solar panel (400) to a shuttle (200, clamp) that is securely interconnected to a groove (310) in a rail (300) affixed to the surface (105), slide the shuttle (200) within the groove (310) to a desired position on the rail (300), and fix the shuttle (200) in place at the desired position on the rail (300) (par. [076]; figs. 1 and 3-21). 
With regard to claim 23: Ash et al. discloses that the apparatus is adapted and/or configured to fix the shuttle (200) in place by placing the shuttle (200) in association with an element (230) that physically blocks and/or prevents further movement of the shuttle along the rail (par. [075] figs. 20-22). Examiner notes that the extension (230) snaps into place and creates a downward compression force on the bottom surface of the front end (240) and the back end (220) of the shuttle (200) thus preventing its movement along the rail (par. [075] figs. 20-22). 
With regard to claim 24:  Ash et al. discloses that the apparatus is adapted and/or configured to fix the shuttle (200) in place by activating an element (230) that selectively locks the shuttle (200) and/or presses the shuttle (200) in place against the rail at the desired position (par. [075] figs. 20-22). Examiner notes that the extension (230) snaps into place and creates a downward compression force on the bottom surface of the front end (240) and the back end (220) of the shuttle (200) thus preventing its movement along the rail (par. [075] figs. 20-22).
With regard to claim 25: Ash et al. discloses that the surface is a roof (105) (fig. 1).
With regard to claim 26:  The apparatus of Ash et al. is capable of receiving a cartridge comprising a plurality of solar panels and separate each solar panel from the cartridge before interconnecting each solar panel to a separate shuttle.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to photovoltaic assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633